Citation Nr: 1505627	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a heart disability, to include congestive heart failure. 

2. Entitlement to service connection for a left shoulder disability. 

3. Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and August 2011 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1. The Veteran's heart disability, to include congestive heart failure, is not related to service.  

2. The Veteran's left shoulder disability is not related to service.  

3.  The Veteran's right shoulder disability is not related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disability, to include congestive heart failure, is not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.102 (2014).

2. The criteria for service connection for a left shoulder disability is not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.102 (2014).

3. The criteria for service connection for a right shoulder disability is not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.102 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2011, and May 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his claimed left and right shoulders in May 2011 and June 2011, with a medical note in August 2011 that provided an etiological opinion with rationale.  These examinations and their associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Additionally, while no VA examination was obtained for the service connection claim for a heart disability, there are no medical or other competent evidence suggesting a nexus between a heart disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2014 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran is seeking service connection for a heart disability and left shoulder disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, certain chronic diseases, such as arthritis and cardiovascular disease, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this case, as will be explained below, as there is no evidence of congestive heart failure until March 2011 and no evidence of arthritis in the left shoulder until April 2011, this provision relating to presumptive service connection is not for application for a heart disability and a left shoulder disability. 

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis and cardiovascular diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contends in his May 2014 Board hearing that during service he fell down three flights of stairs and hurt his left and right shoulders, which have been bothering him all the time.  He further noted he had no pre-existing conditions, but after his in-service fall, his wind started to get short and "[t]hey checked me for it and I said I had some kind of palpitation or something was going on."  The Veteran contends he had heart palpitations in-service.  After service, he believed it was his sinus that kept him from breathing.  

Service treatment records reflect that in June 1980, the Veteran reported right shoulder pain after he "fell on shoulder on stairs."  He had pain in the right lateral aspect, some muscle spasm.  Another service treatment record with an illegible date noted the Veteran landed on his back when he fell down the stairs, the Veteran has a positive history of a right shoulder injury, limited range of motion, and "r/o torn ligament."  Service treatment records are silent for any complaints, treatments, diagnosis, or injuries pertaining to any heart symptoms or the left shoulder. There is no examination report upon separation from service associated with the STRs.

Private post-service treatment records from November 2003 note the Veteran complained of shoulder pain.  

A March 2011 VA treatment record noted the Veteran took vitamins and supplements for body building for many years and works out many hours a day without any shortness of breath.  The Veteran went to the hospital complaining of shortness of breath, which had started 2-3 days ago without any chest pain.  He had a "nuclear cardiac spect scan" showing no finding to suggest ischemic myocardium.  Chest x-ray showed mild congestion.  He was diagnosed with congestive heart failure from myocarditis.  The record reflects the Veteran has been treated for a heart disability since this time.  

An April 2011 VA treatment record noted the Veteran was unemployed, stating he could not do physical work due to his chronic low back pain and left shoulder pain.  His last work was lawn service work, which was approximately 10 years ago.  He also stated he used to lift weights and body build, but stopped approximately 5 years ago due to back and shoulder pains.  The record noted the Veteran "states he injured his L shoulder and lower back while in service in basic training."  X-rays revealed minor degenerative changes seen at the AC joint.  The record further noted the Veteran complained location of pain was "Right, Left, Shoulder, Back."  

Although the Veteran was scheduled for an examination of his right shoulder, he was afforded an examination of his left shoulder instead in May 2011.  The examiner reviewed the Veteran's case file.  The Veteran reported pain in his left shoulder developed in 1980.  X-rays of the left shoulder were normal.  The examiner diagnosed the Veteran with left rotator cuff tendonitis.  

He was subsequently afforded a right shoulder examination in June 2011.  Upon examination, the Veteran reported he has had progressive pain since 1980.  The examiner stated that at the time of the examination, the Veteran was sent for x-rays of the right shoulder, but for some reason the x-rays were not available.  The examiner noted he was unsure if the Veteran did not show up or if the x-rays had simply not been placed in the Veteran's file, but the Veteran had a physical examination consistent with rotator cuff tendinitis and noted x-rays pending.  

An August 2011 VA examination note stated the Veteran's file had been reviewed and opined that the Veteran's right shoulder condition is not caused by or a result of right shoulder complaints during service.  The examiner explained that the current diagnosis per the June 2011 VA examiner is right rotator cuff tendinitis, which is more likely due to his repetitive motions during more current body building activities.  Tendinitis is a condition of inflammation and is commonly caused by recurring strain and overuse.  The Veteran's service medical records document a diagnosis of torn ligament, which is a separate and distinct condition from tendinitis.  

A June 2014 VA treatment record noted the Veteran presented with a request for completion of paperwork indicating service connection for congestive heart failure.  He could not locate prior records that he stated were related to his heart condition.  The record noted paperwork was completed indicating that information was insufficient to determine relationship between medical conditions with service connection.  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claims.  

Initially, it is observed that the Veteran's contentions are the only pieces of evidence linking current disability to service, and while he may be competent to report symptoms, he is not shown to have the medical expertise to diagnose the claimed disabilities, or to establish a medical link with service.  Neither the Veteran nor his representative has identified evidence to substantiate their claim.  There is no competent or credible lay or medical evidence that etiologically links the Veteran's left and right shoulder disabilities and heart disability back to service.   

In specific regard to the Veteran's heart disability, medical records are against a finding that the Veteran's current heart disability is related to service.  A June 2014 VA treatment record noted the Veteran presented with a request for completion of paperwork indicating service connection for congestive heart failure, the Veteran could not locate prior records that he stated were related to his heart condition, and paperwork was completed indicating that information was insufficient to determine a relationship between medical conditions with service connection.  

In particular regard to the Veteran's left and right shoulder disability, the Board finds the VA examinations, in conjunction with the rest of the evidence of record, including the Veteran's own statements, weighs against the assertions that the left and right shoulder disabilities are related any in-service injury.  

The Board finds the June 2011 VA examination, with accompanying August 2011 medical note, to be the most competent and probative opinion regarding whether the Veteran has a current right shoulder disability.  The June 2011 VA examiner diagnosed the Veteran with right shoulder rotator cuff tendinitis and the August 2011 VA examiner opined that the Veteran's right shoulder condition is not caused by or a result of right shoulder complaints during service, explaining that the current diagnosis of right rotator cuff tendinitis is more likely due to his repetitive motions during more current body building activities.  The June 2011 examiner thoroughly reviewed and discussed all the evidence and provided a diagnosis of the Veteran's right shoulder disability based on a full examination of the Veteran.  The August 2011 medical note remarked that the Veteran's case file was reviewed and then provided a clear and well-supported rationale and explanation.  While the June 2011 examiner noted x-rays may not have been performed on the Veteran's right shoulder, the August 2011 medical note opinion confirmed that the Veteran had not been afforded x-rays of his right shoulder, as evident by the examiner's omission of discussing any such x-rays.  No examiner stated that the x-rays were necessary in this case to complete the right shoulder examination and opinion.

The May 2011 VA examination of the Veteran's left shoulder diagnosed the Veteran with left shoulder rotator cuff tendonitis.  The examiner did not give an etiological opinion as to whether or not the Veteran's left shoulder disability was incurred in or aggravated by service.  The Board finds that under the unique circumstances of this case, the August 2011 medical note opinion referencing only the right shoulder may reasonably applied to the left shoulder.  Since both shoulders have been diagnosed with rotator cuff tendinitis and the Veteran alleges both shoulder disabilities originated from the same in-service incident, the Board finds that the reasoning of the August 2011 medical opinion applies to both shoulders.  Thus, the preponderance of the evidence of record is against the assertion that the left and right shoulder disabilities are not caused by or a result of service.  In this regard, the Board emphasizes that the August 2011 medical opinion is consistent with the record.  The Veteran reported in an April 2011 VA treatment record that he used to lift weights and body build, but stopped approximately 5 years ago due to back and shoulder pain.  

Also weighing against the claims is his failure to seek any medical care for the claimed disabilities until decades after service.  The first post-service medical evidence relating to the Veteran's right and left shoulder was in November 2003, over 23 years after service.  The first post-service medical record relating to the Veteran's heart was in March 2011, nearly 31 years after service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additional evidence against the claim and contradicting any contention of the onset of symptoms of the claimed heart disability and left shoulder disability in service are the service treatment records.  

Service treatment records are silent for any complaints of, or a diagnosis involving heart symptoms or the left shoulder.  The lack of any noted heart palpations, heart related symptoms, or left shoulder related complaints, particularly undermines the Veteran's credibility in this case considering the Veteran's service treatment records contain numerous other complaints by the Veteran related to other medical problems.  Examples of such medical complaints in service treatment records include right shoulder pain, back pain, and right hip pain.  These complaints were all noted after the Veteran fell in service, which is when the Veteran asserted his heart palpations and left shoulder pain began.  As the service treatment records are silent, the reasonable conclusion is that there were no such complaints considering the Veteran reported other complaints associated with his in-service fall.  Thus, the Board does not consider the history the Veteran reports in connection with his heart and left shoulder claims to be probative.   

Furthermore, the Board finds the Veteran has been inconsistent in reporting the source of his heart and shoulder disabilities. 

For instance, a March 2011 VA treatment record noted the Veteran reported he took vitamins and supplements for body building for many years and works out many hours a day without any shortness of breath.  The Veteran went to the hospital complaining of shortness of breath, which had started 2-3 days ago without any chest pain.  These statements are inconsistent with his May 2014 board hearing statements that he had breathing problems beginning in service and continuing thereafter, with the Veteran under the impression that it was his sinuses. 

Furthermore, although an April 2011 VA treatment record noted the Veteran had chronic left shoulder pain for many years and the Veteran "states he injured his L shoulder and lower back while in service in basic training," the Veteran reported in the same treatment record that he used to lift weights and body build, but stopped approximately 5 years ago due to back and shoulder pain.  The Board also finds these statements to be inconsistent as to the source of the Veteran's current left shoulder disability, thus, weighing against the Veteran's credibility.  

The Board has alternatively considered continuity of symptomatology under 38 C.F.R. § 3.303(b).  As noted above, service treatment records are silent for any complaints, treatments, diagnosis, or injuries pertaining to any heart symptoms or the shoulders.  The first post-service evidence in the record of a cardiovascular disease was not until March 2011(see March 2011 VA treatment record noting the Veteran had congestive heart failure) and the first post-service evidence in the record of arthritis in the left shoulder was in April 2011 (see April 2011 VA treatment record noting x-rays revealed minor degenerative changes at the AC joint).  Moreover, there is no competent or credible evidence of a cardiovascular disease or left shoulder arthritis in the intervening decades between the in-service injury and the first medical documentations in March 2011 and April 2011.  Thus, service connection for a cardiovascular disease and left shoulder arthritis on a chronic disease on the basis continuity of symptomatology is not warranted.  38 C.F.R. §§ 3.303(b), 3.307(a)(6), 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Accordingly, the Board finds that service connection for the claimed disabilities of a heart disability and a left shoulder disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a heart disability, to include congestive heart failure, is denied. 

Service connection for a left shoulder disability is denied. 

Service connection for a right shoulder disability is denied. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


